DETAILED ACTION
                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Status Of Claims
Claims 16-33 have been cancelled; claim 2 has been amended; claim 34 has been newly added; and claims 1-15 and 34 are currently pending. 
    

                                 Allowable Subject Matter

    
 	Claim 1 is allowed over prior art of record.

   The following is a statement of reasons for the indication of allowable subject matter:

In regards to claim 1, Whitworth et al.  (US 2013/0328416 A1) discloses an integrated circuit comprising an energy harvestor configured to collect energy from an optical source. 

However, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach an electro-optical modulator coupled to the sensor and configured to modulate as optical signals.   
   


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                               Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893